Citation Nr: 1703176	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-22 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence was received to reopen the issue of entitlement to service connection for hypothyroidism, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran had active service from September 1976 to September 1980, and from June 1984 to June 1985.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which declined to reopen the previously denied claim of entitlement to service connection for hypothyroidism.  

In connection with this appeal, the Veteran testified at a Board hearing before the undersigned in October 2016.  A transcript of the hearing is of record. 

At the time of the Veteran's October 2016 hearing, the Veteran's representative briefly stated that the arguments being made related to new and material evidence, but that it was felt that VA "should have allowed the grant of the benefit to begin with.  So, possibly a [CUE]."  See hearing transcript at page 2.  Although the representative made this suggestion, no formal CUE motion was made with regard to the Board's November 1988 denial of the claim.  The Board is, therefore, proceeding with the claim that was perfected, which relates to new and material evidence.  The Board is finding that new and material evidence was received in the decision below, but making no formal finding as to the finality of the Board's prior decision so that the Veteran may file his formal CUE motion if he so chooses. 


FINDINGS OF FACT

1.  The evidence received since the November 1988 Board decision denying service connection for hypothyroidism, includes evidence that is not cumulative or redundant of that previously of record and relates to unestablished facts necessary to substantiate the claim.

2.  The Veteran's hypothyroidism cannot be reasonably disassociated from his active service.


CONCLUSIONS OF LAW

1.  New and material evidence was received since November 1988 related to the claim of entitlement to service connection for hypothyroidism.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Hypothyroidism was incurred in active service.  38 U.S.C.A. § 1131, 5017 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for hypothyroidism was denied by the Board in November 1988.  The basis of the denial was the lack of a causal connection between the Veteran's hypothyroidism and his active service.  The Board recognized the existence of the thyroid disorder, but found that the disorder was not present during the Veteran's first period of service, manifested in between his first and second period of service and was not aggravated by his second period of service.  This decision was based upon a review of the Veteran's service treatment records and his post-service clinical treatment records.

Since November 1988, the Veteran has made several statements, his hearing testimony, and a Mayo Clinic article describing the symptoms of hypothyroidism have been added to the record.  In pertinent part, the Veteran provided sworn testimony as to the symptoms he recalled experiencing during service and the Mayo Clinic article confirms these symptoms as those experienced by those with hypothyroidism.  These records are not cumulative or redundant of the evidence previously of record.  Rather, they indicate a potential relationship between the Veteran's hypothyroidism and his active service.  Moreover, these records are material in that it was the lack of evidence of a causal connection to service that was the basis of the prior denial.  Accordingly, reopening of the claim for service connection for hypothyroidism is warranted.

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

Initially, the record confirms the Veteran's current diagnoses of a hypothyroidism, as this is in his VA problem list as recently as October 2016.  

The service treatment records for the Veteran's initial period of active duty do not show a thyroid disorder.  During the Veteran's service, he recalls his pulse elevating at times, and his mother and colleagues noticing his bulging eyes.  See hearing transcript at pages 5 and 8.  From the time he separated from service until his diagnosis of hyperthyroidism on September 11, 1981, he lost seventy pounds.  Id.; also see September 1981 treatment record showing diagnosis and history of symptoms.  The Veteran reported starting to lose a little bit of weight at the very end of his first period of service and it escalated to seventy pounds lost by the September 1981 VA appointment.  See hearing transcript at page 9.  The Veteran contacted VA for an appointment related to his symptoms within six months of his separation from service, but could not get the appointment until September 1981.  Id. at page 8.  Thus, the Board finds that the Veteran experienced symptoms during his first period of service, which were then confirmed as the existence of hyperthyroidism.  

Medical records dated between the Veteran's first and second period of service show ongoing treatment related to hyperthyroidism.  This was reportedly identified in September 1981, but the Veteran reported the presence of symptoms in service.  See March 1982 VA examination report and June 1982 hospitalization report.

During the Veteran's second period of service, he was treated with radioactive iodine therapy in December 1984, which resulted in the development of hypothyroidism.  Records after the Veteran's second period of service indeed show the diagnosis of "hypothyroidism secondary to radioactive iodine treatment."  See September 1986 VA treatment record.

Because the Veteran experienced symptoms in service, which later developed into hyperthyroidism, and in-service treatment for hyperthyroidism led to the current hypothyroidism, the Veteran's hypothyroidism cannot be reasonably disassociated from his period of active service.  Thus, the Board finds that the Veteran should be afforded the benefit of the doubt.  Accordingly, the Veteran is entitled to service connection for hypothyroidism.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypothyroidism is reopened, and service connection for hypothyroidism is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


